        Case 1:20-cv-00829-JPW Document 32 Filed 05/27/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH DRENTH, et al.,                 :   Civil No. 1:20-CV-00829
                                       :
             Plaintiffs,               :
                                       :
             v.                        :
                                       :
KATHY BOOCKVAR,                        :
                                       :
             Defendant.                :   Judge Jennifer P. Wilson
                                     ORDER
      AND NOW, on this 27th day of May, 2020, upon consideration of

Plaintiffs’ motion for temporary restraining order and/or preliminary injunction,

see Doc. 4, the briefing connected to the motion, and the hearing that occurred on

the date of this order, IT IS ORDERED that the motion for temporary restraining

order and/or preliminary injunction is GRANTED. Accordingly, a preliminary

injunction is entered as follows:

   1. For purposes of the primary election that is scheduled to occur on June 2,

      2020, Defendants shall make the Accessible Write-In Ballot (“AWIB”)

      remedy (See Docs. 29-2 through 29-6) available to eligible voters in the

      Commonwealth of Pennsylvania pursuant to the following requirements.

   2. As agreed to by Defendants’ counsel at the hearing on this date, Defendants

      shall correct the formatting problem on the second page of the AWIB ballot

      form regarding the placement of the term “Ballot Question.” (See Doc. 29-

      2.)

                                         1
    Case 1:20-cv-00829-JPW Document 32 Filed 05/27/20 Page 2 of 4




3. To obtain an AWIB, an individual must be an eligible Pennsylvania voter

   who applied for an absentee or mail-in ballot no later than May 26, 2020,

   and has not yet submitted an absentee or write-in ballot using the currently

   available paper ballot.

4. Any individual eligible for an AWIB must submit a request on or before

   Friday, May 29, 2020 at 8:00 p.m. The request shall be submitted by

   means identified by Defendants, and the means of making such request shall

   be accessible through the Pennsylvania Department of State’s website.

5. Upon receiving a request, the Pennsylvania Department of State shall

   promptly electronically transmit to the requesting voter: (1) an accessible

   write-in ballot; (2) an accessible declaration form; (3) accessible

   instructions; (4) an accessible candidate list for the voter’s election district;

   and (5) a write-in envelope.

6. Any eligible individual seeking to submit a ballot using the AWIB shall also

   complete the accessible declaration and authenticate the declaration with a

   valid Pennsylvania driver’s license, a valid Pennsylvania state personal

   identification number, or the last four digits of the voter’s social security

   number.




                                        2
     Case 1:20-cv-00829-JPW Document 32 Filed 05/27/20 Page 3 of 4




7. Any individual who submits a declaration requesting an AWIB certifies

   under penalty of perjury that he or she is a voter with a disability as defined

   by the Americans with Disabilities Act.

8. Voters must return their AWIB materials by first-class mail or by hand-

   delivery to the County Board of Elector’s office in the voter’s jurisdiction by

   no later than 8:00 p.m. on June 2, 2020.

9. The Pennsylvania Department of State shall ensure that all timely and

   correctly completed and returned AWIBs are counted in the final tabulation

   and certification of the June 2, 2020 primary elections.

10.This preliminary injunction shall expire at the conclusion of the June 2, 2020

   primary election and all vote tabulations thereto, and shall not have effect on

   the November 2020 elections or any elections thereafter.

11.On or before Thursday, May 28, 2020 at 10:00 a.m., Defendants shall

   issue a press release informing eligible voters of the option to vote by

   AWIB. The press release shall be issued in an accessible form. Defendants

   shall post notice of the option to vote by AWIB on the Commonwealth of

   Pennsylvania’s website and the Department of State’s website no later than

   Thursday, May 28, 2020 at 10:00 a.m. Defendants shall also provide a

   copy of the press release to Plaintiffs’ counsel by the same deadline.




                                       3
     Case 1:20-cv-00829-JPW Document 32 Filed 05/27/20 Page 4 of 4




12.In the event that any aspect of this order is inconsistent with the proposed

   AWIB remedy, counsel shall contact the court immediately by filing a letter

   by means of CM/ECF, and the court shall address the matter as quickly as

   possible.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       4
